department of the treasury internal_revenue_service nashingtcn d c jun g ouuggseo052 o seit ep ra tl tax exempt and vernment entities division re dear this letter constitutes notice that the hospital's request for waivers of the minimum_funding_standard for the retirement pension and administrative plans for the plan years ending june 20'_ have been granted subject_to the following conditions collateral acceptable to the pension_benefit_guaranty_corporation pbgc’ is provided to the plans for the full amount of the waivers by the later of a days from the date of the ruling letter or b the earlier of i the date the pbgc notifies the service in writing that this condition has not been met or ii days from the date of the ruling jetter the hospital provides the pbgc with a copy of any ruling_request it makes under sec_412 of the internal_revenue_code code starting with the quarterly contribution due on july 2g‘ the hospital makes the required quarterly contributions to the plans in a timely fashion while the plans are subject_to a waiver of the minimum_funding_standard for this purpose the total amount of each quarterly contribution will be determined in accordance with sec_430 and sec_430 j e of the code and can be comprised of several installments made prior to the respective due_date of the quarterly contribution 2vu93605 through __ respectively through 20_ by march the hospital makes contributions to the plans in amounts sufficient to meet the minimum_funding requirements for the plans for the plan years ending june without applying for a waiver of the minimum_funding_standard ifthe service determines that pre-2008 funding waiver amortizations are not carried over as a separate amortization base for post-2007 plan years the hospital will make excess annual contributions to the plans as if the waiver amortizations were carried over as a separate base such that the waiver will be paid off in five years the pre-funding balance shall be increased by these additional contributions and maintained until the end of the 5-year period at which time there must be an election to reduce the prefunding balance by the accumulated amount of the excess_contributions the hospital provides proof of payment of all contributions described above ina timely manner to the service and to the pbgc using the fax numbers or addresses below information must be provided to both of the pbgc or other individuals designated by the respective of the service and to agencies using the addresses or fax numbers below internal_revenue_service ep classification commerce st dal dallas tx fax pension_benefit_guaranty_corporation disc k street n w washington dc fax your authorized representative agreed to these conditions in a letter dated date lf any one of these conditions is not met the funding waivers for the retirement pension and administrative plans for the plan years ending june are retroactively null and void these conditional waivers have been granted in accordance with sec_412 of the code and sec_303 of employee_retirement_income_security_act_of_1974 erisa the amount for which these conditional waivers have been granted is equal to the contributions that would otherwise be required to reduce the balance in the funding_standard_account of each plan to zero as of june the retirement pension and administrative plans are non-contributory defined benefit pension plans effective date the administrative plan was closed to new effective participants and the retirement_plan was closed to non-nurse participants date the retirement_plan was also closed to certain union-represented in lieu of future benefit accruals to the administrative and nurse participants retirement plans the option to participate in a defined_contribution_plan was made o l available to non-nurse active participants as of january represented nurse participants as of april the hospital operates ten hospitals in the region that provide in-patient and out-patient services the hospital also offers other healthcare services through clinics and home health care agencies and engages in the retail_sale of medical and pharmaceutical supplies and medical equipment the majority of the hospital’s employees are collectively-bargained and to certain union- through lasted days the hospital calendar_year the two unions representing the hospital's collectively- in revenue was lost as a result of the two strikes during the bargained employees called for work stoppages the first strike in the spring of lasted days and the second strike in the fallof20 estimates that in july the medicaid program in the region converted to a new transaction _in net processor as a result of the conversion the payment of approximately dollar_figure claims payable to the hospital was delayed combined with the work stoppages noted above the hospital experienced a significant cash_flow problem it is clear that the hospital has suffered a temporary substantial business hardship resulting from the two work stoppages and the conversion to a new medicaid transaction processor in furthermore the hospital has provided cash-flow that show that it projections for the fiscal years ending june should have sufficient funds to met the plans’ minimum contribution requirements including the amortization payments if the funding waivers are granted the plans are relatively well-funded and the prospects for the hospital’s financial recovery now appear good because new collective-bargaining agreements have been reached with the unions representing the employees that went on strike and work stoppages are unlikely to recur during the period in which the waivers are being amortized therefore the hospital's requests for waivers of the minimum_funding_standard for the retirement pension and administrative plans for the plan years have been granted subject_to the conditions listed above ending june your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plans are amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived funding deficiencies remain unamortized profit sharing plan or any other retirement plans please note that any amendment to a covering employees covered by the plans maintained by the hospital to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the hospital covering employees covered by the plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the authorized representative pursuant to a power_of_attorney on file in this office we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b if you require further assistance in this matter please contact and to your sincerely yours i andrew e zuckerman director employee_plans rulings agreements
